Judgments and order affirmed, with costs. All concur, except Dowling, J., who dissents and votes for reversal and for dismissal of the complaint on the ground that the verdict was contrary to and against the weight of the evidence and for judgment on the counterclaim. (One judgment is for plaintiff in an action under disability riders on life insurance policies. The other judgment dismisses the counterclaim set up in the defendant’s answer. The order denies a motion for a new trial.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCum, JJ.